Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 02/25/2022 has been entered and considered. Upon entering claims 1, 4, 6 have been amended, claim 3 has been canceled and claim 7-20 have been added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (JP 2007/292608) , in view of Yunoue et al. (US 2013/0318956, previously cited), and further in view of Fauteux et al. (WO 2018/145324, previously cited).
Regarding claim 4, Taniguchi discloses an industrial machine [par 0002, Fig. 2] comprising: a control device  [21] configured to supply electric power to an encoder [23, par 0023]; and an auxiliary power supply device [24] configured to supply electric power to the encoder when supply of electric power of the control device is cut off [par 0002-0004, 0023] wherein the auxiliary power supply device includes: a backup power source [241] configured to supply backup electric power to the encoder when supply of electric power of the control device is cut off [par 0024]; an auxiliary power source [242] configured to supply electric power to the encoder when the backup power source is removed [par 0024]; a remaining capacity determination unit configured to determine a remaining capacity of the auxiliary power source [par 0024-0025]; 
a display unit configured to display an indication that the remaining capacity is insufficient when the remaining capacity determined by the remaining capacity determination unit is lower than a threshold; and a switch configured to actuate the display unit.
Yunoue teaches an auxiliary power supply device [7 @ Figs. 4, 5] which includes an auxiliary battery system 56B, a remaining capacity determination unit [54B] configured to determine a remaining capacity of the auxiliary power source; a display unit [29B] configured to display an indication that the remaining capacity is insufficient when the remaining capacity determined by the remaining capacity determination unit [see Fig. 5, par 0057].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Yunoue into that of Taniguchi in order to provide power to the load more effective and reliable.

Fauteux teaches a battery pack 10 which includes a controller 52 is connected with the display switch 32, the display 30, the controller 52 controls the display 30 to operate in a current display state to indicate a level of current during the current display state, the user actuates the momentary display switch [see Figs. 1-3, pages 5-6].
It would have been obvious to one having ordinary skill in art before the effective filling date of the claimed invention to incorporate the teaching of Fauteux into that of the combination of Taniguchi and Yunoue for saving power and only display when user actuates the switch.
Regarding claim 7, the combination including Taniguchi further discloses wherein the backup power source comprises a rechargeable battery [241, par 0024].
Regarding claim 8, the combination including Taniguchi further discloses wherein the auxiliary power source comprises a non-rechargeable primary battery [242, par 0024].
Regarding claim 9, the combination including Taniguchi further discloses wherein the backup power source comprises a rechargeable battery [241], and wherein the auxiliary power source comprises a non-rechargeable primary battery [242, par 0024].
Regarding claim 10, the combination including Taniguchi further discloses wherein the auxiliary power source and the backup power source are separately connected to the encoder [par 0025].
Regarding claim 11, the combination including Taniguchi further discloses wherein at least one of the auxiliary power source and the backup power source always supplies the electrical power to the encoder when supply of electric power of the control device is cut off [par 0002, 0024-0025].
Regarding claim 17, the combination including Taniguchi further discloses, further comprising a charging circuit [243] configured to charge the backup power source [par 0024].

Claim 12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Taniguchi et al., Yunoue et al. and Fauteux et al., and further in view of Kawaguchi et al. (US 2015/0044512).
Regarding claim 12, the combination of Taniguchi, Yunoue and Fauteux discloses all limitations of claim 4 above but fails to teach wherein the auxiliary power supply device includes: a base; a front panel fixed to the base; and a base body fixed to a rear side of the front panel.
Kawaguchi teaches an auxiliary power supply device [Figs. 1, 3A] includes: a base; a front panel fixed to the base; and a base body fixed to a rear side of the front panel [see Figs 1, 3A, par 0049-0050].  
It would have been obvious to one having ordinary skill in the art before the effective day of the claimed invention to incorporate the teaching of Kawaguchi into that of the combination of Taniguchi, Yunoue and Fauteux in order to protect the batteries from water and dust.
Regarding claim 14, the combination of Taniguchi, Yunoue, Fauteux and Kawaguchi discloses all limitations of claim 12 above and further Taniguchi discloses a backup power source [241] and auxiliary power source [242 @ Figs. 2-3], furthermore Kawaguchi teaches the auxiliary power supply device [Fig. 3A] including a upper slot  for holding a first battery and second slot for holding a second battery, but fails to teach wherein the backup power source is attached to an upper surface side of the base body, and wherein the auxiliary power source is attached to a lower surface side of the base body.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the backup power source is attached to an upper surface side of the base body, and wherein the auxiliary power source is attached to a lower surface side of the base body into that of the combination of Taniguchi, Yunoue, Fauteux and Kawaguchi, since it has been held to be within the general skill of a worker in the art to select a known-material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 15, the combination including Kawaguchi further discloses wherein the backup power source and the auxiliary power source are fixedly attached to the base body [par 0051].
Regarding claim 16, the combination including Kawaguchi further discloses wherein the backup power source and the auxiliary power source are fixedly and separately attached to the base body such that the backup power source is removable independently of the auxiliary power source [see Fig. 3A].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Taniguchi et al., Yunoue et al., Fauteux et al. and Kawaguchi et al., and further in view of Davis (US 2021/0098946).
Regarding claim 13, the combination of Taniguchi, Yunoue, Fauteux and Kawaguchi discloses all limitations of claim 12 above wherein the switch is attached to the front panel.
Davis teaches a backup power device [100, Figs. 1A, B] includes a housing which comprises a front panel 100f, top panel 100h, rear panel 100r and side panel 100s, wherein a switch 105 attached to the front panel 100f [see Fig. 1A, par 0071, 0074 and 0077].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a switch that attached to the front panel of the combination of Taniguchi, Yunoue, Fauteux and Kawaguchi in view of Davis for disconnecting power from the power device to load before the removing the battery.
Allowable Subject Matter
Claims 1, 5-6 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because the prior art of record take alone or in combination fails to teach or fairly suggest “a switch configured to actuate the display unit; and a lock mechanism configured to prevent removal of the backup power source, wherein the lock mechanism 
Claim 5-6 and 19-20 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/           Primary Examiner, Art Unit 2836